          Case 2:19-cv-02013-GMN-BNW Document 18 Filed 05/14/20 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   Rachel L. Wise, Esq.
     Nevada Bar No. 012303
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 4   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 5   chad.butterfield@wilsonelser.com
     Attorneys for Defendant Acuity,
 6   A Mutual Insurance Company
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     LOUIS DeSALVIO, an individual,                         Case No:     2:19-cv-02013-GMN-BNW
 9
                            Plaintiff,
10                                                          STIPULATION AND ORDER TO
     v.                                                     EXTEND THE DEADLINE FOR
11                                                          DEFENDANT TO ITS FILE (1) REPLY IN
     ACUITY, A MUTUAL INSURANCE                             SUPPORT OF MOTION FOR PARTIAL
12   COMPANY; DOES 1 through 10 and ROE                     DISMISSAL OF PLAINTIFF’S
     Business Entities 1 through 10, inclusive,             COMPLAINT AND (2) OPPOSITION TO
13                                                          PLAINTIFF’S COUNTER-MOTION FOR
                            Defendants.                     LEAVE TO FILE AN AMENDED
14                                                          COMPLAINT

15                                                          (Third Request)

16

17            Defendant, Acuity, and Plaintiff, Louis DeSalvio, by and through the parties’ respective

18   counsel, stipulate and agree that the deadline for Acuity to file (1) its Reply in Support of Motion for

19   Partial Dismissal [ECF No. 5] and (2) file an Opposition to Plaintiff’s Motion for Leave to File an

20   Amended Complaint [ECF No. 12], shall be extended from May 15, 2020, [ECF No. 14] to June 5,

21   2020.

22            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

23   requested extensions as the parties are currently discussing and negotiating the potential dismissal of

24   this action in favor of binding arbitration. The 702Firm Injury Attorneys (“The 702Firm”) was

25   recently retained by Plaintiff. The 702Firm also seeks additional time to retain and review Plaintiff’s

26   medical records. The 702Firm has experienced difficulty in contacting the medical providers in light

27   of the outbreak of a new coronavirus termed SARS-CoV-2 (Severe Acute Respiratory Syndrome

28   Coronavirus-2). The parties are unable to enter into a meaningful negotiation until The 702Firm has
                                                        1

     1600867v.1
       Case 2:19-cv-02013-GMN-BNW Document 18 Filed 05/14/20 Page 2 of 2




 1   an opportunity to review and assess medical records. The parties agree that the requested extension

 2   is not being requested in bad faith or to delay these proceedings unnecessarily. This is the parties’

 3   third request for an extension of the deadline.

 4
        Dated 14th day of May, 2020                          Dated 14th day of May, 2020
 5
        WILSON ELSER MOSKOWITZ                               THE 702FIRM INJURY ATTORNEYS
 6      EDELMAN & DICKER LLP
 7      /s/ Rachel L. Wise                                   /s/ Richard A. Englemann
        Rachel L. Wise, Esq.                                 Michael C. Kane, Esq.
 8      Nevada Bar No. 12303                                 Nevada Bar No. 10096
        Attorneys for Defendant Acuity,                      Bradley J. Myers, Esq.
 9      A Mutual Insurance Company                           Nevada Bar No. 8857
                                                             Richard A. Englemann, Esq.
10                                                           Nevada Bar No. 6965
11                                                           MALCOLM P. LAVERGNE &
                                                             ASSOCIATES
12                                                           Malcolm P. LaVergne, Esq.
                                                             Nevada Bar No. 10121
13                                                           Attorneys for Plaintiff
14

15           ORDER
16
             IT IS SO ORDERED.
17
                         14 day of May, 2020.
             Dated this _____
18

19                                                     ________________________________________
                                                       Gloria M. Navarro, District Judge
20                                                     United States District Court
21

22

23

24

25

26

27
28
                                                       -2-
     1600867v.1
